DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kakitani’898 (US 2017/0227898), and further in view of Skrainar’319 (US 2017/0364319).
     With respect to claim 1, Kakitani’898 teaches a printing device (Fig.1) comprising: 
     a first sensor to detect when a media pathway is blocked and to send a first signal to a light source to display a first brightness (paragraph 71 and Fig.7, steps S101 and S102); and 

     Kakitani’898 does not teach a second sensor to send a second signal to the light source to display a second brightness.  
     Naka’517 teaches that the brightness of the LED is being adjusted to display the machine’s states (paragraph 43).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kakitani’898 according to the teaching of Naka’517 to adjust the illumination device and the grip illumination device to the first brightness when the jam is being determined and to adjust the illumination device to the second brightness when the reversing door is being determined opened because this will allow the states of the printer to be virtually identified more effectively.
     With respect to claim 2, which further limits claim 1, Kakitani’898 teaches a supply area (Fig.1, items 31-34) coupled to the supply area door (Fig.4, item 57), wherein a print substance supply is housed in the supply area (paragraph 34).  
     With respect to claim 3, which further limits claim 2, Kakitani’898 teaches wherein the light source is to illuminate the print substance supply housed in the supply area by displaying (a) brightness (paragraph 57).  
     Toru’546 does not teach the brightness is the second brightness. 
     Naka’517 teaches that the brightness of the LED is being adjust to display the machine’s states (paragraph 43).

     With respect to claim 4, which further limits claim 3, Kakitani’898 teaches wherein the light source is to illuminate the print substance supply housed in the supply area when the supply area door is in the open position [when the jam is be detected, the illumination device and the grip illumination device are being turned on and they are kept turned on until the jam is being fixed and the reversing door is being closed (paragraph 71)].  
     With respect to claim 5, which further limits claim 1, Kakitani’898 teaches wherein the light source is a light emitted diode (LED) (paragraph 60).  
     With respect to claim 6, which further limits claim 1, Kakitani’898 does not teach wherein the first brightness is different than the second brightness.  
     Naka’517 teaches that the brightness of the LED is being adjust to display the machine’s states (paragraph 43).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kakitani’898 according to the teaching of Naka’517 to adjust the illumination device and the grip illumination device to the first brightness when the jam is being determined and to adjust the illumination device to the second brightness when the reversing door is being 
     With respect to claim 7, it is analyzed and rejected for the same reason set forth in the rejection of claim 1.
     With respect to claim 8, which further limits claim 7, Kakitani’898 does not teach wherein the first brightness includes a flashing state.  
     Naka’517 teaches wherein the first brightness includes a flashing state [the machine’s states can be identified with the output of the flashing light (paragraph 68)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kakitani’898 according to the teaching of Naka’517 to use the output of the flashing light to identify the jam state because this will allow the jam state to be identified more effectively. 
     With respect to claim 9, which further limits claim 7, the combination Kakitani’898 and Naka’517 does not teach determine when a print substance supply of a printing device is low; and send a third signal to the light source to display a third brightness when the supply area door is in the open position and the print substance supply is low.  
     Since Kakitani’898 has suggest using the opening/closing sensor (Fig.3, item 304) to detect if the reversing door (Fig.3, item 57) is opened and when the jam is be detected, the illumination device and the grip illumination device are being turned on and they are kept turned on until the jam is being fixed and the reversing door is being closed (paragraph 71) and Naka’517 teaches the machine’s states including the lower paper for a current job (paragraph 53) and using the LED to indicate the machine’s states 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Kakitani’898 and Naka’517 to send a signal for controlling the illumination device to turn on with a third brightness when the printer has lower paper for a current job and the reversing door is being opened (determine when a print substance supply of a printing device is low; and send a third signal to the light source to display a third brightness when the supply area door is in the open position and the print substance supply is low) because this will allow a user to know that the printer needs to add more papers for the current job.
     With respect to claim 10, Kakitani’898 teaches a system for a printing device (Fig.1) comprising: 
     a first enclosure (Fig.1) including: 
     a light source (Fig.3, item 3); 
      a media pathway (Fig.1, items 40, 41, 44, 59, 59a, 51, 52, 55, 56, 47 and 47a); 

     a second (Fig.1) enclosure including: 
     a supply area door (Fig.3, item 57); and 
     a second sensor (Fig.3, item 304) to detect when the supply area door is in an open position (paragraph 71 and Fig.7, step S103). 
     Kakitani’898 does not teach a second sensor to send a second signal to the light source to display a second brightness.  
     Naka’517 teaches the brightness of the LED is being adjust to display the machine’s states (paragraph 43).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kakitani’898 according to the teaching of Naka’517 to adjust the illumination device and the grip illumination device to the first brightness when the jam is being determined and to adjust the illumination device to the second brightness when the reversing door is being determined opened because this will allow the states of the printer to be virtually identified more effectively.
     With respect to claim 11, which further limits claim 10, Kakitani’898 teaches wherein the media pathway is housed in the first enclosure of the printing device [as shown in Fig.1, the media pathways 40, 41, 44, 59, 59a, 51, 52, 55, 56, 47 and 47a are housed in the first enclosure of the printing device (Fig.1)].  
claim 12, which further limits claim 10, Kakitani’898 teaches wherein the light source is to illuminate the media pathway when the first brightness is displayed (paragraph 57)   
     With respect to claim 13, which further limits claim 10, the combination of Kakitani’898 and Naka’517 does not teach wherein the light source is to illuminate the second enclosure of the printing device when the second brightness is displayed.
     Since Kakitani’898 has suggested that when the jam is be detected, the illumination device and the grip illumination device are being turned on and they are kept turned on until the jam is being fixed and the reversing door is being closed (paragraph 71) and      Naka’517 teaches the brightness of the LED is being adjust to display the machine’s states (paragraph 43), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to adjust the illumination device to the second brightness when the reversing door is being determined opened (wherein the light source is to illuminate the second enclosure of the printing device when the second brightness is displayed) because this will allow the states of the printer to be virtually identified more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kakitani’898 and Naka’517 to adjust the illumination device to the second brightness when the reversing door is being determined opened (wherein the light source is to illuminate the second enclosure of the printing device when the second brightness is displayed) because this will allow the states of the printer to be virtually identified more effectively.
claim 14, which further limits claim 10, Kakitani’898 teaches wherein the first enclosure includes a first door (Fig.3, item 57) to access the media pathway.  
     With respect to claim 15, which further limits claim 10, Kakitani’898 teaches wherein the first door is to open within an angle range of from about 25 degrees to about 170 degrees [as shown in Fig.3, the reversing door 57 is opened about 45 degrees].
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Andoh’046 (US 2014/0369046) discloses a light-emitting device for use in an image forming apparatus includes an apparatus body; a door disposed on and openably closable relative to the apparatus body; a lens mounted on the door; a light-emitting element that lights up the lens with light; and a bracket disposed on the apparatus body, configured to support the light-emitting element. The bracket is slidable in a direction in which the light-emitting element emits light. In a state in which the door is closed relative to the apparatus body, the bracket contacts at least one of a part of the door and a part of the lens, further movement of the bracket in the slidable direction is obstructed, and the light-emitting element and the lens are positioned adjacent to each other.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674